Case 1:17-cv-00494-MSM-LDA Document 17 Filed 01/30/20 Page 1 of 2 PageID #: 57

                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

  Carmen M. Sanabria
  Plaintiff,
  v.                                           Case No.: 1:17−cv−00494−MSM−LDA

  City of Woonsocket, et al.
  Defendant.


                       FINAL PRETRIAL CONFERENCE NOTICE

         A final pretrial conference for the above captioned case will be held before District
  Judge Mary S. McElroy in Judge McElroy's Chambers on Friday, February 7, 2020 at
  10:00 AM. At the final pretrial conference, counsel are expected to:
          1.   Inform the Court of the anticipated length of the trial and any scheduling
               conflicts for themselves and/or their witnesses.

          2.   Provide a list of witnesses in the order they are to be presented at trial and the
               length of direct testimony and cross−examiniation.

          3.   Inform the Court of any special needs a witness may require or any other
               matters that could affect the progress of that trial.

          4.   Discuss how exhibits will be presented and which exhibits will be admitted
               without objection, and notify the Court if they plan to utilize the courtroom
               technology.

          5.   Discuss whether testimony will be presented by deposition and deadlines for
               the filing of designations, cross−designations, and objections.

         In addition, trial counsel are required to make the following filings and
  submissions in accordance with the dates listed below:

          1.   Unless otherwise oredered by the Court, any motions in limine and
               supporting memoranda are to be electronically filed seven (7) days before
               jury empanelment. Objections to motions in limine are to be electronically
               filed seven (7) days thereafter.

          2.   Unless otherwise ordered by the Court, trial counsel must confer with each
               other and provide the Court seven (7) days before jury empanelment, a list
               (paper) of exhibits to be admitted without objection.
Case 1:17-cv-00494-MSM-LDA Document 17 Filed 01/30/20 Page 2 of 2 PageID #: 58


         Counsel are instructed to keep the case manager for the undersigned judge
  informed of the status of the above−captioned case.



  January 30, 2020                            By the Court:
                                              /s/ Mary S. McElroy
                                              United States District Judge



  U.S. District Court
  for the District of Rhode Island
  One Exchange Terrace
  Providence, RI 02903
  Case Manager: Nissheneyra Urizandi 401−752−7214
